Citation Nr: 1640680	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-37 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative residuals of an appendectomy.

2.  Entitlement to a total disability rating based on individual unemployability as the result of service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970 and from November 1972 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA RO.  The Veteran appealed this rating decision to the Board, and in March 2015, the Board, in part, denied the Veteran's claim for an increased rating.  The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision to the extent it denied the Veteran's claim of entitlement to a rating in excess of 10 percent for postoperative residuals of an appendectomy.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's February 2016 Joint Motion indicated that the Board's March 2015 denial erred by failing to address a July 2014 radiology report stating that the Veteran had a history of bowel "obstruction and impaction two years ago".  While the Board acknowledges this report, the medical evidence does not contain any records relating to any bowel obstruction that may have occurred around 2012.  The AOJ should contact the Veteran to attempt to identify and obtain records relating to this event.  

With that said, upon review of the evidence and consideration of the Court's Joint Motion, the Board finds that an additional examination is warranted in an attempt to accurately identify the Veteran's post-appendectomy residuals and their severity.  While in service, the Veteran underwent an appendectomy with an associated drainage of abscesses and closure of a small bowel fistula, and two exploratory laparotomies.  The Veteran is service connected for residuals of these procedures.

In January 1982, the Veteran underwent an exploratory surgery of the lower abdomen and resection of the bowel following a gunshot wound to the lower abdomen.  The surgery, according to a March 1983 VA examination, resulted in a left paramedian abdominal scar in the left lower quadrant of the abdomen extending up into the left upper quadrant.  The Veteran is not service connected for residuals of the surgical procedure treating this gunshot wound.  

In July 2014, the Veteran was hospitalized for an acute intestinal obstruction that ultimately resolved without surgery.  The Veteran stated at that time that he had never experienced a bowel obstruction, and the Veteran was otherwise noted to have experienced a gunshot wound with a partial colon resection.  A July 2014 imaging study indicated that the Veteran had a "history of obstruction and impaction two years ago and of appendix rupture" and showed a partial small bowel obstruction produced by an adhesion.  

Thus, while the record indicates that the Veteran, in July 2014, may have experienced an acute bowel obstruction as the result of an adhesion, it is unclear whether such adhesion was a residual of the Veteran's service-connected abdominal surgeries or of his non-service-connected bowel resection following a gunshot wound.  An additional examination with opinion is warranted in order to accurately describe the Veteran's residual symptoms.  

Additionally, the Veteran is unemployed, and he has claimed that he is prevented from working as a result of his service-connected disabilities.  As such, the question of entitlement to a TDIU is raised by the record.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to attempt to obtain medical records relating to the bowel obstruction and impaction that the Veteran indicates that he experienced in approximately 2012 (as referenced in the July 16, 2014 radiology report from Comanche County Memorial Hospital.  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of all of his post-appendectomy residuals.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran experienced or experiences residual symptoms such as abdominal adhesions as a result of his in-service surgeries (as opposed to as a result of his 1982 surgeries following a gunshot wound).  Why or why not?  

If the Veteran is found to have abdominal adhesions as a result of his in-service surgeries, the examiner should describe the nature and severity of such adhesions, to include whether such adhesions were the cause of the Veteran's claimed 2012 bowel obstruction (if additional evidence is presented confirming such an obstruction) or the Veteran's July 2014 hospitalization with a bowel obstruction.

3.  Then, adjudicate the issue of entitlement to a TDIU, and readjudicate the claim for an increased rating for postoperative residuals of an appendectomy.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





